
	
		I
		111th CONGRESS
		1st Session
		H. R. 1189
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Ms. Granger (for
			 herself and Mr. Kennedy) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  national screening program at the Centers for Disease Control and Prevention
		  and to amend title XIX of the Social Security Act to provide States the option
		  to provide medical assistance for men and women screened and found to have
		  colorectal cancer or colorectal polyps.
	
	
		1.Short titleThis Act may be cited as the
			 Colorectal Cancer Prevention, Early
			 Detection, and Treatment Act of 2009.
		2.Preventive health
			 measures with respect to colorectal cancerPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following new section:
			
				317U.Preventive
				health measures with respect to colorectal cancer
					(a)Grant program
				authorization
						(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may make grants to eligible entities for
				the purpose of carrying out a program described in subsection (b). An eligible
				entity that is a recipient of a grant under this subsection may use such grant
				to carry out such programs directly or through grants to, or contracts with,
				public and not-for-profit private entities.
						(2)Eligible entity
				definedFor purposes of this section, the term eligible
				entity includes the following:
							(A)A State, including, in addition to the
				several States, the District of Columbia, Guam, the Commonwealth of Puerto
				Rico, the Northern Mariana Islands, the Virgin Islands, American Samoa, and the
				Trust Territory of the Pacific Islands.
							(B)An Indian tribe or tribal organization, as
				such terms are defined in section 4 of the Indian Self-Determination and
				Education Assistance Act.
							(b)Programs
				described
						(1)In
				generalSubject to paragraph (2), a program described in this
				subsection is a program for planning or implementing each of the
				following:
							(A)Providing
				screenings for colorectal cancer to individuals who—
								(i)are
				50 years of age or older; or
								(ii)(I)are under 50 years of
				age; and
									(II)are at high risk for such cancer, as
				determined in accordance with subsection (e)(2).
									(B)Providing
				appropriate case management and referrals for medical treatment of individuals
				screened pursuant to subparagraph (A).
							(C)Ensuring (directly or through coordination
				or an arrangement with health care providers or programs) the full continuum of
				follow-up and cancer care for individuals so screened, including appropriate
				follow-up for abnormal tests, diagnostic services, therapeutic services, and
				treatment of detected cancers and management of unanticipated medical
				complications.
							(D)Carrying out
				activities to improve the education, training, and skills of health
				professionals (including allied health professionals) in the detection and
				control of colorectal cancer, which activities are carried out pursuant to the
				participation of the health professionals in the program.
							(E)Establishing
				mechanisms through which the eligible entity involved can monitor the quality
				of screening and diagnostic follow-up procedures for colorectal cancer,
				including the interpretation of such procedures.
							(F)Evaluating the
				activities described in this subsection through appropriate surveillance and
				program monitoring activities.
							(G)Developing and
				disseminating findings derived through such evaluations and the collection of
				data on outcomes.
							(H)Developing and
				disseminating public information and education programs for the detection and
				control of colorectal cancer and promoting the benefits of receiving screenings
				through this program.
							(2)Supplement not
				supplantIn the case of an
				eligible entity that implements a universal colorectal screening program under
				which the eligible entity makes available funds for activities described in
				subparagraph (A), (B), or (C) of paragraph (1), such entity shall be able to
				receive grant funds under subsection (a) only for purposes of—
							(A)carrying out those
				activities under this subsection that are not so funded; or
							(B)supplementing (and
				not supplanting) funds made available by the entity for such funded
				program.
							(c)Priority for
				low-income, uninsured and underinsured individualsA grant may be
				made under subsection (a) to an eligible entity only if the eligible entity
				agrees that, in providing screenings under subsection (b)(1)(A), the eligible
				entity will give priority to low-income individuals who lack adequate coverage,
				as determined by the Secretary, under health insurance and health plans with
				respect to screenings for colorectal cancer.
					(d)Special
				consideration for certain applicantsIn making grants under
				subsection (a) for a fiscal year, the Secretary shall give special
				consideration to the following eligible entities:
						(1)In the case of
				services under such subsection for women, to such entities that, for such year,
				are grantees under title XV.
						(2)In the case of
				services under such subsection for men, to such entities that, for such year,
				are grantees under section 317D.
						(3)To such entities
				that coordinate with other Federal, State, and local colorectal cancer
				programs.
						(4)To such entities with an existing program
				to provide cancer screening to individuals.
						(e)Use of certain
				standards under Medicare programA grant may be made under
				subsection (a) to an eligible entity only if the eligible entity provides, as
				applicable, assurances as follows:
						(1)Screenings under
				subsection (b)(1)(A) will be carried out as preventive health measures in
				accordance with evidence-based screening guidelines and procedures and in
				accordance with the standard of care required for purposes of title XVIII of
				the Social Security Act to carry out colorectal screening tests defined in
				section 1861(pp)(1) of such Act.
						(2)An individual will
				be considered high risk for purposes of subsection (b)(1)(A)(ii) only if the
				individual is high risk within the meaning of section 1861(pp)(2) of such
				Act.
						(3)The payment made
				from the grant for a screening procedure under subsection (b)(1)(A) will not
				exceed the amount that would be paid under part B of title XVIII of such Act if
				payment were made under such part for furnishing the procedure to an individual
				enrolled under such part.
						(f)Relationship to
				items and services under other programsA grant under subsection
				(a) may be made to an eligible entity only if the eligible entity, as
				applicable, provides assurances that the grant will not be expended to make
				payment for any item or service to the extent that payment has been made, or
				can reasonably be expected to be made, with respect to such item or
				service—
						(1)under any State
				compensation program, under an insurance policy, or under any Federal or State
				health benefits program; or
						(2)by an entity that
				provides health services on a prepaid basis.
						(g)Records and
				auditsA grant under subsection (a) may be made to an eligible
				entity only if the eligible entity provides assurances that the eligible entity
				will—
						(1)establish such
				fiscal control and fund accounting procedures as may be necessary to ensure
				proper disbursal of, and accounting for, amounts received under subsection (a);
				and
						(2)upon request,
				provide records maintained pursuant to paragraph (1) to the Secretary or the
				Comptroller General of the United States for purposes of auditing the
				expenditures of the grant by the eligible entity.
						(h)Requirement of
				matching funds
						(1)In
				generalThe Secretary may not make a grant under subsection (a)
				to an eligible entity for a fiscal year unless the eligible entity agrees, with
				respect to the costs to be incurred by the eligible entity for such fiscal year
				in carrying out the activities described in subsection (b), to make available
				non-Federal contributions (in cash or in kind under paragraph (2)) toward such
				costs in an amount equal to not less than $1 for each $3 of Federal funds
				provided in the grant for such fiscal year. Such contributions may be made
				directly or through donations from public or private entities.
						(2)Determination of
				amount of non-Federal contribution
							(A)In
				generalNon-Federal contributions required in paragraph (1) may
				be in cash or in kind, fairly evaluated, including equipment or services (and
				excluding indirect or overhead costs). Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
							(B)Maintenance of
				effortIn making a determination of the amount of non-Federal
				contributions for purposes of paragraph (1), the Secretary may include only
				non-Federal contributions in excess of the average amount of non-Federal
				contributions made by the eligible entity involved toward the activities
				described in subsection (b) for the 2-year period preceding the first fiscal
				year for which the eligible entity is applying to receive a grant under
				subsection (a).
							(C)Inclusion of
				relevant non-Federal contributions for MedicaidIn making a
				determination of the amount of non-Federal contributions for purposes of
				paragraph (1), the Secretary shall, subject to subparagraphs (A) and (B) of
				this paragraph, include any non-Federal amounts expended pursuant to title XIX
				of the Social Security Act by the eligible entity involved toward the
				activities described in subparagraphs (A) and (B) of subsection (b)(1).
							(i)Additional
				requirements
						(1)Limitation on
				administrative expensesThe Secretary may not make a grant to an
				eligible entity under subsection (a) unless the eligible entity provides
				assurances that not more than 10 percent of the grant will be expended for
				administrative expenses with respect to the activities funded by the
				grant.
						(2)Statewide
				provision of services
							(A)In
				generalSubject to
				subparagraph (B), the Secretary may not make a grant under subsection (a) to an
				eligible entity unless the eligible entity provides assurances that any program
				funded by such grant will be made available throughout the State, including
				availability to members of an Indian tribe or tribal organization (as such
				terms are defined in section 4 of the Indian Self-Determination and Education
				Assistance Act).
							(B)WaiverThe
				Secretary may waive the requirement under subparagraph (A) for an eligible
				entity if the Secretary determines that compliance by the eligible entity with
				the requirement would result in an inefficient allocation of resources with
				respect to carrying out the purposes described in subsection (a).
							(j)Technical
				assistance and provision of supplies and services in lieu of grant
				funds
						(1)Technical
				assistanceThe Secretary may provide training and technical
				assistance with respect to the planning, development, and operation of any
				program funded by a grant under subsection (a). The Secretary may provide such
				technical assistance directly to eligible entities or through grants to, or
				contracts with, public and private entities.
						(2)Provision of
				supplies and services in lieu of grant funds
							(A)In
				generalSubject to
				subparagraph (B), upon the request of an eligible entity receiving a grant
				under subsection (a), the Secretary for the purpose of aiding the eligible
				entity to carry out a program under subsection (b)—
								(i)may provide
				supplies, equipment, and services to the eligible entity; and
								(ii)may detail to the
				eligible entity any officer or employee of the Department of Health and Human
				Services.
								(B)Corresponding
				reduction in paymentsWith
				respect to a request made by an eligible entity under subparagraph (A), the
				Secretary shall reduce the amount of payments made under the grant under
				subsection (a) to the eligible entity by an amount equal to the fair market
				value of any supplies, equipment, or services provided by the Secretary and the
				costs of detailing personnel (including pay, allowances, and travel expenses)
				under subparagraph (A). The Secretary shall, for the payment of expenses
				incurred in complying with such request, expend the amounts withheld.
							(k)ReportsA
				grant under subsection (a) may be made only if the applicant involved agrees to
				submit to the Secretary such reports as the Secretary may require with respect
				to the grant.
					(l)Authorization of
				appropriations
						(1)In
				generalFor the purpose of carrying out this section, there are
				authorized to be appropriated—
							(A)for fiscal year
				2009, $50,000,000;
							(B)for fiscal year
				2010, $75,000,000;
							(C)for fiscal year
				2011, $150,000,000;
							(D)for fiscal year
				2012, $200,000,000; and
							(E)for fiscal year
				2013, $250,000,000.
							(2)Set-aside for
				technical assistance and provision of supplies and servicesOf
				the amount appropriated under paragraph (1) for a fiscal year, the Secretary
				shall reserve not to exceed 20 percent for carrying out subsection
				(j).
						.
		3.Optional Medicaid
			 coverage of certain persons screened and found to have colorectal
			 cancer
			(a)Coverage as
			 optional categorically needy group
				(1)In
			 generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(ii)) is amended—
					(A)in subclause
			 (XVIII), by striking or at the end;
					(B)in subclause
			 (XIX), by adding or at the end; and
					(C)by adding at the
			 end the following:
						
							(XX)who are described
				in subsection (dd) (relating to certain persons screened and found to need
				treatment from complications from screening or have colorectal
				cancer);
							.
					(2)Group
			 describedSection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by adding at the end the following:
					
						(dd)Individuals
				described in this subsection are individuals who—
							(1)are not described
				in subsection (a)(10)(A)(i);
							(2)have not attained
				age 65;
							(3)have been screened
				for colorectal cancer and need treatment for complications due to screening or
				colorectal cancer; and
							(4)are not otherwise
				covered under creditable coverage, as defined in section 2701(c) of the Public
				Health Service
				Act.
							.
				(3)Limitation on
			 benefitsSection 1902(a)(10) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph
			 (G)—
					(A)by striking
			 and (XIV) and inserting (XIV); and
					(B)by inserting
			 , and (XV) the medical assistance made available to an individual
			 described in subsection (dd) who is eligible for medical assistance only
			 because of subparagraph (A)(10)(ii)(XX) shall be limited to medical assistance
			 provided during the period in which such an individual requires treatment for
			 complications due to screening or colorectal cancer before the
			 semicolon.
					(4)Conforming
			 amendmentsSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended in the matter preceding paragraph (1)—
					(A)in clause (xii),
			 by striking or at the end;
					(B)in clause (xiii),
			 by adding or at the end; and
					(C)by inserting after
			 clause (xiii) the following:
						
							(xiv)individuals
				described in section
				1902(dd),
							.
					(b)Presumptive
			 eligibility
				(1)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended by inserting after section 1920B the following:
					
						1920C.Optional application of presumptive eligibility provisions
		  for certain persons with colorectal cancerA State may elect to apply the provisions
				of section 1920B to individuals described in section 1902(dd) (relating to
				certain colorectal cancer patients) in the same manner as such section applies
				to individuals described in section 1902(aa) (relating to certain breast or
				cervical cancer
				patients).
						.
				(2)Conforming
			 amendments
					(A)Section
			 1902(a)(47) of the Social Security Act (42 U.S.C. 1396a(a)(47)) is
			 amended—
						(i)by
			 striking and after section 1920 and inserting a
			 comma;
						(ii)by
			 striking and after with such section and
			 inserting a comma; and
						(iii)by
			 inserting before the semicolon at the end the following: , and provide
			 for making medical assistance available to individuals described in section
			 1920C during a presumptive eligibility period in accordance with such
			 section.
						(B)Section
			 1903(u)(1)(d)(v) of such Act (42 U.S.C. 1396b(u)(1)(d)(v)) is amended—
						(i)by
			 striking or for and inserting , for; and
						(ii)by
			 inserting before the period the following: , or for medical assistance
			 provided to an individual described in section 1920C during a presumptive
			 eligibility period under such section.
						(c)Enhanced
			 matchThe first sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended—
				(1)by striking
			 and before (4); and
				(2)by inserting
			 before the period at the end the following: , and (5) the Federal
			 medical assistance percentage shall be equal to the enhanced FMAP described in
			 section 2105(b) with respect to medical assistance provided to individuals who
			 are eligible for such assistance only on the basis of section
			 1902(a)(10)(A)(ii)(XX).
				(d)Effective
			 dateThe amendments made by this section apply to medical
			 assistance for items and services furnished on or after October 1, 2009,
			 without regard to whether final regulations to carry out such amendments have
			 been promulgated by such date.
			
